         Case 3:19-cv-00290-EMC Document 104 Filed 03/01/21 Page 1 of 3


     MATTHEW CAGLE (CA Bar No. 286101)
 1   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF NORTHERN CALIFORNIA
 2
     39 Drumm Street
 3   San Francisco, CA 94111
     Telephone: 415-621-2493
 4   Fax: 415-255-1478
     mcagle@aclunc.org
 5
     HUGH HANDEYSIDE
 6
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 7   125 Broad Street, 18th Floor
     New York, NY 10004
 8   Telephone: 212-549-2500
     Fax: 212-549-2583
 9   hhandeyside@aclu.org
10
     Attorneys for Plaintiffs
11                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
12                                SAN FRANCISCO-OAKLAND DIVISION
13

14   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION, et al.,                         Case No. 19-CV-00290-EMC
15
                    Plaintiffs,                  CONSENT MOTION FOR EXTENSION
16                                               OF TIME AND ADDITIONAL PAGES
17          v.
                                                 Courtroom:   5
18   DEPARTMENT OF JUSTICE, et al.,              Judge:       Hon. Edward M. Chen

19                  Defendants.
20

21

22

23

24

25

26

27

28
                                                  1
                 CONSENT MOTION FOR EXTENSION OF TIME AND ADDITIONAL PAGES
                                  CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 104 Filed 03/01/21 Page 2 of 3


                                             Extension of Time
 1

 2          Pursuant to Local Rules 6-3 and 7-11, Plaintiffs respectfully request a two-week
 3   extension of time to file their Cross-Motion and Opposition to Defendants’ Motion for Partial
 4   Summary Judgment, extending the due date from March 11 to March 25, 2021. To accommodate
 5   this change, Plaintiffs respectfully request a corresponding extension of Defendants’ time to file
 6   their Reply and Opposition, and Plaintiff’s Reply, from April 9, 2021 and April 23, 2021 to April
 7   23, 2021 and May 6, 2021, respectively. Plaintiffs further request that the motion hearing date,
 8   currently set for May 6, 2021, be continued to May 20, 2021 or a date thereafter to be determined
 9   by the Court. Defendants consent to this request.
10          The parties originally stipulated, and the Court ordered, that Defendants be granted an
11   extension of time from November 4 to December 10, 2020 to file their Motion for Partial
12   Summary Judgment as to Defendants CBP, ICE, and USCIS. (ECF 82). Defendants subsequently
13   moved, with consent or no objection from Plaintiffs, for additional extensions of time to file their
14   motion. (ECF 89, 90, 92, 93, 95, 96). Defendants filed their Motion for Partial Summary
15   Judgment on January 28, 2021. (ECF 98).
16          Since then, Plaintiffs have worked diligently to review Defendants’ declarations and
17   Vaughn indices, and to reassess the redactions and withholdings in Defendants’ document
18   productions. Nonetheless, due to the large volume of documents and numerous legal issues that
19   Defendants’ motion raises, Plaintiffs require additional time to prepare their Cross-Motion and
20   Opposition. Plaintiffs are currently reviewing thousands of pages of redactions and withholdings
21   against Defendants’ final Vaughn indices and are working to further narrow the set of issues
22   requiring the Court’s attention. Plaintiffs therefore maintain that good cause exists to extend the
23   deadline for Plaintiffs’ Cross-Motion and Opposition and to revise the briefing schedule
24   accordingly.
25
                                            Page Limit Increase
26

27          Pursuant to Local Rule 7-11, Plaintiffs further request a 10-page expansion of the page

28   limit for their Cross-Motion and Opposition to Defendants’ Motion for Summary Judgment,
                                                         2
                 CONSENT MOTION FOR EXTENSION OF TIME AND ADDITIONAL PAGES
                                  CASE NO. 19-CV-00290-EMC
           Case 3:19-cv-00290-EMC Document 104 Filed 03/01/21 Page 3 of 3



 1   from 25 pages to 35 pages. Plaintiffs believe that the standard applicable page limit does not

 2   permit adequate analysis of the large volume of information and the numerous legal issues these

 3   cross-motions raise. Plaintiffs therefore submit that an expansion of the limit by 10 pages will

 4   benefit the Court and enable focused and efficient treatment of those issues without prejudicing

 5   either party.

 6           Defendants consent to this request. If the Court grants Plaintiffs’ request, the parties

 7   jointly request that the page limit for Defendants’ Opposition and Reply brief be expanded by 10

 8   pages as well.

 9

10
                                                Respectfully submitted,
11
      DATED: March 1, 2021                         /s/ Matthew Cagle
12
                                                   Matthew Cagle
13                                                 American Civil Liberties Union Foundation of
                                                        Northern California
14                                                 39 Drumm Street
                                                   San Francisco, CA 94111
15                                                 Telephone: 415-621-2493
                                                   mcagle@aclunc.org
16

17                                                 Hugh Handeyside
                                                   American Civil Liberties Union Foundation
18                                                 125 Broad Street, 18th Floor
                                                   New York, NY 10004
19                                                 Telephone: 212-549-2500
20                                                 hhandeyside@aclu.org

21                                                 Attorneys for Plaintiffs

22

23

24

25

26

27

28
                                                        3
                 CONSENT MOTION FOR EXTENSION OF TIME AND ADDITIONAL PAGES
                                  CASE NO. 19-CV-00290-EMC
